Case 1:19-cv-00940-PLM-PJG ECF No. 88, PageID.563 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LORI LYNN HEETHUIS,

         Plaintiff,
                                                      Case No. 1:19-cv-940
 v.
                                                      HONORABLE PAUL L. MALONEY
 COUNTY OF MUSKEGON, et al.,

         Defendants.
 ____________________________/


      ORDER GRANTING IN PART MOTION TO FILE DOCUMENTS UNDER SEAL

        Pending before the Court is Defendants' motion for leave to file motion for summary

judgment exhibits under seal (ECF No. 86). The Plaintiff does not oppose the motion (ECF No.

87). Upon due consideration of the motion by the Court, the Court will allow Defendants to file

the exhibits under restricted access rather than under seal. Accordingly,

        IT IS HEREBY ORDERED that the motion for leave to file motion for summary

judgment exhibits under seal (ECF No. 86) is GRANTED IN PART.

        IT IS FURTHER ORDERED that Defendants shall file the Exhibits 10, 16, 25, 23a, and

Control Room diagram or internal jail photos, if filed as an exhibit by either party with access

available only to the Court, counsel for Plaintiff, and counsel for Defendants.



Dated: March 8, 2021                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
